Title: To George Washington from Adam Stephen, 13 September 1758
From: Stephen, Adam
To: Washington, George



Sir,
Camp on Loyal Hannon Sepr 13th 1758

We have fortifyd this place, & taken post ten miles to the westward on Kishiminatos, about forty miles from Fort du Quesne—In obedience to Col. Bouquets Commands I wrote you by serjt Poynes to send up the mens Cloathing, but humbly Conceive, that Blanket Coats would suit Better than any that can be got for your Regement. You will be so good as to excuse me for not being Particular about our Situation & designs, as I cannot depend on your geting Letters that I write—Some of great importance

wrote by others, have fallen into the hands of the Enemy. I offer my Compliments to the Gentlemen with You and am with respect Sir Your most Obt hube St

Adam Stephen

